Exhibit 10.16(a)
 
 
AGREEMENT


THIS AGREEMENT (“Agreement”), dated October 4, 2011, is made by COMPUCREDIT
HOLDINGS CORPORATION (“CompuCredit”), in favor of WELLS FARGO PREFERRED CAPITAL,
INC., in its capacity as agent for Lenders (defined below) (“Agent”), an Iowa
corporation with offices at 800 Walnut Street, Des Moines, Iowa.


BACKGROUND


A.           Agent, as agent and lender, and certain other financial
institutions from time to time a party thereto as lenders (collectively, with
Agent, the “Lenders”), are contemporaneously herewith entering into a Loan and
Security Agreement dated as of the date hereof (as may be amended, supplemented,
modified or otherwise restated from time to time, the “Loan Agreement”), with
CARS ACQUISITION LLC, CAR FINANCIAL SERVICES, INC., CAR FUNDING II, INC. and
CONSUMER AUTO RECEIVABLES SERVICING, LLC (collectively, the “Borrower”) under
which Agent and Lenders have agreed to make loans and advances to Borrower from
time to time;


B.           It is a condition precedent to Agent and Lenders entering into the
Loan Agreement that CompuCredit shall have executed and delivered to Agent this
Agreement.


NOW, THEREFORE, in order to induce Agent and Lenders to enter into the Loan
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
CompuCredit does hereby covenant and agree with Agent and Lenders as follows:


1.           Definitions and Construction.  Reference is hereby made to the Loan
Agreement for a statement of the terms thereof.  All terms used in this
Agreement which are defined in the Loan Agreement and not defined herein shall
have the respective meanings ascribed to such terms in the Loan Agreement.


2.           Agreement.  CompuCredit hereby agrees to indemnify, defend and hold
harmless Agent and Lenders from any and all losses, suits, claims, damages,
liabilities, deficiencies, judgments, costs or expenses (including, without
limitation, reasonable fees and disbursements of attorneys) incurred by any of
them as result of a Trigger Event (as defined in Section 22 of this Agreement)
other than such loss, damage, cost or expense which has been caused by the gross
negligence or willful misconduct of Agent or a Lender (the “Loss Amount”).  For
the avoidance of doubt, CompuCredit’s liability to the Agent and Lenders under
this Agreement shall not include any loss or deficiency that is independent of
or unrelated to any Trigger Event, regardless of whether such loss or deficiency
occurred before or after such Trigger Event, including an decrease in or
impairment to the value of the Collateral independent of or unrelated to any
Trigger Event.  Upon demand for payment by Agent under this Section 2, Agent and
CompuCredit agree to negotiate in good faith to agree upon the Loss Amount.  To
the extent Agent and CompuCredit cannot agree on the Loss Amount within sixty
(60) days following Agent’s demand for payment (or such later date agreed to in
writing by Agent and CompuCredit), Agent and CompuCredit agree to promptly
submit such dispute to binding arbitration pursuant to Section 21 of this
Agreement.


3.           Nature and Term.


(a)           The obligations and liability of CompuCredit under this Agreement
shall be independent, absolute, primary and direct, irrevocable and
unconditional, regardless of any non-perfection of any collateral security for
the Obligations; any lack of validity or enforceability of the Loan Agreement or
any Note or any of the Obligations; the voluntary or involuntary liquidation,
dissolution, sale or other disposition of all, or substantially all of the
assets, marshalling of assets and liabilities, receivership, insolvency,
bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition with creditors or readjustment of, or other similar
proceedings affecting Borrower, CompuCredit or any guarantor of any or all of
the Obligations or any of the assets of any of them, or any contest of the
validity of this Agreement in any such proceeding; or any law, regulation or
decree now or hereafter in effect in any jurisdiction which might in any manner
affect any of such terms or provisions or any of the rights of Agent and Lenders
with respect thereto or which might cause or permit Borrower or any guarantor of
the Obligations to invoke any defense to, or any alteration in the time, amount
or manner of payment of any or all of the Obligations or performance of this
Agreement.


(b)           The adjudication of bankruptcy of CompuCredit shall not revoke
this Agreement.


(c)           This Agreement shall remain in full force and effect until the
Obligations and any and all other amounts payable hereunder shall have been paid
in full and no further loans or advances are available under the Loan Agreement
and the period during which any payment by Borrower or CompuCredit is or may be
subject to rescission, avoidance or refund under the Bankruptcy Code (or any
similar state statute) shall have expired.


4.           RESERVED.


5.           Rights and Remedies of Agent.  Agent, in its sole discretion, may
proceed to exercise any right or remedy which it may have under this Agreement
against CompuCredit upon the occurrence of a Trigger Event without first
pursuing or exhausting any rights or remedies which it may have against Borrower
or against any other Person or any collateral security, and may proceed to
exercise any right or remedy which it may have under this Agreement without
regard to any actions or omissions of any other Person, in any manner or order,
without any obligation to marshal in favor of CompuCredit or other Persons and
without releasing CompuCredit’s obligations hereunder with respect to any unpaid
Obligations.  No remedy herein conferred upon or reserved to Agent or Lenders
are intended to be exclusive of any other available remedy or remedies, but each
and every such remedy shall be cumulative and shall be in addition to every
other remedy given under this Agreement or now or hereafter existing at law or
in equity.


6.           Actions Not Affecting this Agreement.  Agent and Lenders, at any
time or from time to time, in such manner and upon such terms as it may deem
proper, may extend or change the time of payment or the manner or place of
payment of, or otherwise modify or waive any of the terms of, or release,
exchange, settle or compromise any or all of the Obligations or any collateral
security therefor, or subordinate payment of the same, or any part thereof, to
the payment of any other indebtedness, liabilities or obligations of Borrower
which may at any time be due or owing to Agent and Lenders, or elect not to
enforce any of Agent’s or Lenders’ rights with respect to any or all of the
Obligations or any collateral security therefor, all without notice to, or
further assent of CompuCredit and without releasing or affecting CompuCredit’s
obligations hereunder.


 
1

--------------------------------------------------------------------------------

 
7.           Payments.  All payments by CompuCredit hereunder shall be made in
immediately available funds and in lawful money of the United States of America
to Agent at its office at 800 Walnut Street, Des Moines, Iowa 50309, or at such
other location as Agent shall specify by notice to CompuCredit.  All payments by
CompuCredit under this Agreement shall be made by CompuCredit solely from
CompuCredit’s own funds and not from any funds of Borrower.


8.           Modifications and Waivers.  No failure or delay on the part of
Agent in exercising any power or right under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power preclude any other or further exercise thereof or the exercise of any
other right or power under this Agreement.  No modification or waiver of any
provision of this Agreement nor consent to any departure therefrom shall, in any
event, be effective unless the same is in writing signed by Agent and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  No notice to, or demand on CompuCredit, in any case,
shall entitle CompuCredit to any other or further notice or demand in similar or
other circumstances.


9.           CompuCredit’s Waiver.  CompuCredit hereby waives promptness,
diligence, presentment, demand, notice of acceptance and any other notice with
respect to any of the Obligations.


10.           Subordination of Subrogation.  CompuCredit hereby expressly agrees
that it shall not exercise against Borrower or any other Person (a) any right
which CompuCredit may now have or hereafter acquire by way of subrogation under
this Agreement, by law or otherwise or by way of reimbursement, indemnity,
exoneration, or contribution; (b) any right to assert defenses as the primary
obligor of the Obligations; (c) any other claim which it now has or may
hereafter acquire against Borrower or any other person or against or with
respect to Borrower’s property (including, without limitation, any property
which has been pledged to secure the Obligations); or (d) any right to enforce
any remedy which CompuCredit may now have or hereafter acquire against Borrower
or any other Person; in any case, whether any of the foregoing claims, remedies
and rights may arise in equity, under contract, by payment, statute, common law
or otherwise until all Obligations have been indefeasibly paid in full.  If in
violation of the foregoing any amount shall be paid to CompuCredit on account of
any such rights at any time, such amount shall be held in trust for the benefit
of Agent, for the benefit of Lenders, and shall forthwith be paid to Agent to be
credited and applied against the Obligations, whether matured or unmatured, in
accordance with the terms of the Notes and the Loan Agreement.


11.           No Setoff.  No setoff, counterclaim, deduction, reduction, or
diminution of any obligation, or any defense of any kind or nature which
CompuCredit has or may have against Borrower or Agent or Lenders shall be
available hereunder to CompuCredit.


12.           Representations and Warranties.  CompuCredit hereby represents and
warrants as follows:


(a)           This Agreement has been duly executed and delivered by CompuCredit
and constitutes his lawful, binding and legally enforceable obligation.


(b)           There is no pending or threatened action or proceeding affecting
CompuCredit before any court, governmental agency or arbitrator which may
materially adversely affect the financial condition of CompuCredit.


13.           Covenants.  CompuCredit covenants and agrees that, so long as any
part of the Obligations shall remain unpaid:


(a)           CompuCredit shall furnish Agent, in accordance with Section 6.2 of
the Loan Agreement, annual financial statements for CompuCredit.


(b)           CompuCredit shall prepare and timely file all federal, state, and
local tax returns required to be filed by CompuCredit.


14.           Addresses for Notices.  All requests, consents, notices and other
communications required or permitted hereunder or in connection herewith shall
be deemed satisfactorily given if in writing and delivered personally or by
registered or certified mail, postage pre-paid, by reliable overnight courier,
or by telecopier to the parties at their respective addresses set forth below or
at such other address as may be given by any party to the other in writing in
accordance with this Section 14:


If to CompuCredit:
CompuCredit Holdings Corp.

 
Five Concourse Parkway, Suite 400

 
Atlanta, Georgia 30328

 
Attn: Rohit Kirpalani, General Counsel

 
Facsimile: (770) 870-5110

 
 
2

--------------------------------------------------------------------------------

 

 
If to Borrower:                                           CAR Financial
Services, Inc.
Five Concourse Parkway, Suite 400
Atlanta, Georgia 30328
Attn: Mr. Rick Potter, President and Chief Executive Officer
Facsimile: (678)-593-1385


With a copy to:                                                      CompuCredit
Holdings Corp.
Five Concourse Parkway, Suite 400
Atlanta, Georgia 30328
Attn: Rohit Kirpalani, General Counsel
Facsimile: (770) 870-5110


If to Agent:                                Wells Fargo Preferred Capital, Inc.
800 Walnut Street
Des Moines, Iowa 50309
       Attn: Mr. Casey P. Johnson, Senior Vice President
Facsimile: (515) 557-5035


15.           Continuing Agreement; Transfer of Notes.  This Agreement shall (a)
remain in full force and effect until the Obligations shall have been paid in
full and the period during which any payment by Borrower or CompuCredit is or
may be subject to avoidance or refund under the United States Bankruptcy Code
(or any similar statute) shall have expired, (b) be binding upon CompuCredit and
its successors and assigns, and (c) inure to the benefit of, and be enforceable
by Agent, Lenders and their successors, transferees and assigns.  Without
limiting the generality of the foregoing clause (c), Lenders may endorse, assign
or otherwise transfer the Notes to any other Person and such other Person shall
thereupon become vested with all the rights in respect thereof granted to Agent
herein or otherwise.


16.           Entire Agreement.  This Agreement constitutes the entire
agreement, and supersedes all prior agreements and understandings, both written
and oral, between the parties with respect to the subject matter hereof.


17.           Severability.


(a)           The invalidity or unenforceability of any one or more portions of
this Agreement shall not affect the validity or enforceability of the remaining
portions of this Agreement.


(b)           CompuCredit and Agent agree that in an action or proceeding
involving any state or federal Bankruptcy, insolvency or other law affecting the
rights of creditors generally:


(i)           If any clause or provision shall be held invalid or unenforceable
in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof, in
such jurisdiction and shall not in any manner affect such clause or provision in
any other jurisdiction, or any other clause or provision in this Agreement in
any jurisdiction.


(ii)           If the agreements hereunder by CompuCredit would be held or
determined to be void, invalid or unenforceable on account of the amount of its
aggregate liability under this Agreement, then, notwithstanding any other
provision of this Agreement to the contrary, the aggregate amount of such
liability shall, without any further action by CompuCredit, Agent or any other
person, be automatically limited and reduced to the highest amount which is
valid and enforceable as determined in such action or proceeding.


18.           Counterparts.  This Agreement may be executed by CompuCredit in
several separate counterparts, each of which shall be an original and all of
which taken together shall constitute one and the same instrument. Signature by
facsimile or electronic transmission shall bind the parties hereto.


19.           Governing Law.  This Agreement shall be deemed to be a contract
under the laws of the State of Iowa and for all purposes, together with all
matters arising hereunder or related hereto, shall be governed by and construed
in accordance with such laws.
 
 
3

--------------------------------------------------------------------------------

 

 
20.           Arbitration.


(a)           Any arbitration proceeding will (i) proceed in a location in Iowa
selected by the American Arbitration Association (“AAA”); (ii) be governed by
the Federal Arbitration Act (Title 9 of the United States Code), notwithstanding
any conflicting choice of law provision in any of the documents between the
parties; and (iii) be conducted by the AAA, or such other administrator as the
parties shall mutually agree upon, in accordance with the AAA’s commercial
dispute resolution procedures, unless the claim or counterclaim is at least
$1,000,000 exclusive of claimed interest, arbitration fees and costs in which
case the arbitration shall be conducted in accordance with the AAA’s optional
procedures for large, complex commercial disputes (the commercial dispute
resolution procedures or the optional procedures for large, complex commercial
disputes to be referred to herein, as applicable, as the “Rules”).  If there is
any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control.  Any party who fails or refuses to
submit to arbitration as required by this Agreement shall bear all costs and
expenses incurred by such other party in compelling arbitration of any dispute. 
Nothing contained herein shall be deemed to be a waiver by any party that is a
bank of the protections afforded to it under 12 U.S.C. §91 or any similar
applicable state law.


(b)           The arbitration requirement does not limit the right of Agent to
(i) exercise any rights and remedies against Borrowers, the Collateral or any
Person guarantying the Obligations; (ii) exercise self-help remedies relating to
Collateral or proceeds of Collateral such as setoff or repossession; or (iii)
obtain provisional or ancillary remedies such as replevin, injunctive relief,
attachment or the appointment of a receiver, before during or after the pendency
of any arbitration proceeding. 


(c)           Any arbitration proceeding in which the amount in controversy is
$5,000,000 or less will be decided by a single arbitrator selected according to
the Rules, and who shall not render an award of greater than $5,000,000.  Any
dispute in which the amount in controversy exceeds $5,000,000 shall be decided
by majority vote of a panel of three arbitrators; provided however, that all
three arbitrators must actively participate in all hearings and deliberations. 
The arbitrator will be a neutral attorney licensed in the State of Iowa or a
neutral retired judge of the state or federal judiciary of Iowa, in either case
with a minimum of ten years experience in the substantive law applicable to the
subject matter of the dispute to be arbitrated.  The arbitrator will determine
whether or not an issue is arbitratable and will give effect to the statutes of
limitation in determining any claim.  In any arbitration proceeding the
arbitrator will decide (by documents only or with a hearing at the arbitrator’s
discretion) any pre-hearing motions which are similar to motions to dismiss for
failure to state a claim or motions for summary adjudication.  The arbitrator
shall resolve all disputes in accordance with the substantive law of Iowa and
may grant any remedy or relief that a court of such state could order or grant
within the scope hereof and such ancillary relief as is necessary to make
effective any award.  The arbitrator shall also have the power to impose
sanctions and to take such other action as the arbitrator deems necessary to the
same extent a judge could pursuant to the Federal Rules of Civil Procedure, the
Iowa Rules of Civil Procedure or other applicable law.  Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction. 


(d)           In any arbitration proceeding, discovery will be permitted in
accordance with the Rules.  All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date.  Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party's presentation and that no alternative means for
obtaining information is available.


(f)           No party hereto shall be entitled to join or consolidate disputes
by or against others in any arbitration or to include in any arbitration any
dispute as a representative or member of a class, or to act in any arbitration
in the interest of the general public or in a private attorney general capacity.


(g)           To the extent that the arbitrator has determined that:


(i)           CompuCredit is obligated to Agent and Lenders pursuant to Section
2 of this Agreement in an amount equal to or greater than fifty percent (50%) of
the amount demanded by Agent and Lenders upon commencement of the arbitration
proceeding, CompuCredit shall be responsible for all costs and expenses of the
arbitration proceeding, including all costs and expenses incurred by Agent and
Lenders in connection with the arbitration proceeding (other than attorneys’
fees and disbursements).


(ii)           CompuCredit is not obligated to Agent and Lenders pursuant to
Section 2 of this Agreement in an amount less than fifty percent (50%) of the
amount demanded by Agent and Lenders upon commencement of the arbitration
proceeding, Lenders shall be responsible for all costs and expenses of the
arbitration proceeding, including all costs and expenses incurred by CompuCredit
in connection with the arbitration proceeding (other than attorneys’ fees and
disbursements).


Notwithstanding the foregoing and regardless of the determination of the
arbitrator, CompuCredit, Agent and Lenders shall each be responsible for the
attorneys’ fees and disbursements of their respective counsel in connection with
the arbitration proceeding.


                (h)          To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA.  No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation.  This arbitration provision shall survive termination, amendment or
expiration of any of this Agreement or any relationship between the parties.


21. Acknowledgement of Receipt.  CompuCredit acknowledges receipt of a copy of
this Agreement, each Credit Document and each other document and agreement
executed by the Borrower in connection with the Obligations.


22. Trigger Events.  For purposes hereof, each of the following shall constitute
a trigger event (each a “Trigger Event”): (a) any Borrower, any employee of any
Borrower at the direction of an officer or director of any Borrower or any
officer or director of any Borrower commits a fraudulent or criminal act in
their dealings with Agent and/or any Lender, (b) any Borrower, any employee of
any Borrower at the direction of an officer or director of any Borrower or any
officer or director of any Borrower knowingly and intentionally makes a material
misrepresentation or fails to disclose a material fact to Agent which would in
either case reflect a material adverse change in the business, operations,
Receivables or financial condition of any Borrower, (c) any Borrower, any
employee of any Borrower at the direction of an officer or director of any
Borrower or any officer or director of any Borrower knowingly and intentionally
impedes or interferes with Agent in a material manner in connection with the
enforcement of Agent’s security interest in and Lien upon the Receivables and
Books and Records relating thereto, (d) any Borrower knowingly and intentionally
fails to comply in any material respect with any provision contained in Article
7 of the Loan Agreement, or (e) any Borrower, any employee of any Borrower at
the direction of an officer or director of any Borrower or any officer or
director of any Borrower misapplies (in contravention of the Credit Documents),
misappropriates or converts any proceeds of Receivables (including Collections).
 

 
 
4

--------------------------------------------------------------------------------

 
SIGNATURE ON FOLLOWING PAGE






Dated the date and year first set forth above


IMPORTANT:  READ BEFORE SIGNING.  THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE.  NO OTHER TERMS
OR ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY
ENFORCED.  YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN
AGREEMENT.


COMPUCREDIT HOLDINGS CORPORATION




By:           /s/J Paul Whitehead, III
Name:           J Paul Whitehead, III
Title:           Chief Financial Officer
 
 
 
5

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


